DEVICE FOR DETECTING A DEFECT
OF A ROTATING ARRANGEMENT



REASONS FOR ALLOWANCE

In response to the Applicant’s Request for Continued Examination with amendment dated May 26, 2022, claims 1 - 8 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a device for detecting a defect of a rotating arrangement, comprising:
A) a definition unit for defining a dynamic threshold based on:
a) a static threshold of an actually monitored rotating element(s),
b) a mean value of the static threshold of the actually monitored rotating element(s), and
c) a plurality of static thresholds of similar functioning rotating elements; and
B) a detection unit for detecting a defect by comparing a current parameter value of the actually monitored rotating element(s) with the dynamic threshold.

Claims 2 - 6 depend from claim 1 and have been found to be distinct for, at least, that reason.

Independent claim 7 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for detecting a defect of a rotating arrangement, comprising the steps of:
A) defining a dynamic threshold based on:
a) a static threshold of an actually monitored rotating element(s),
b) a mean value of the static threshold of the actually monitored rotating element(s), and
c) a plurality of static thresholds of similar functioning rotating elements; and
B) detecting a defect by comparing a current parameter value of the actually monitored rotating element(s) with the dynamic threshold.

Independent claim 8 has been found to be allowable over the prior art because the prior art fails to teach or suggest a device for detecting a defect of a rotating arrangement, comprising:
A) a definition unit for defining a dynamic threshold based on:
a) a static threshold of an actually monitored rotating element(s),
b) a mean value of the static threshold of the actually monitored rotating element(s), and
c) a plurality of static thresholds of similar functioning rotating elements; and
B) a detection unit for detecting a defect by comparing a current parameter value of the actually monitored rotating element(s) with the dynamic threshold.



CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.






/Eric S. McCall/Primary Examiner
Art Unit 2856